Title: From Thomas Jefferson to United States Congress, 5 January 1807
From: Jefferson, Thomas
To: United States Congress


                        
                            
                            Jan. 5. 1807.
                     To the Senate & 
                            House of Representatives of the US.
                        
                        I transmit to each house of Congress a Copy of the laws of the territory of Michigan, passed by the Governor
                            & Judges of the territory during the year one thousand eight hundred and five.
                        
                            Th: Jefferson
                     
                            
                        
                    